DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 7, set forth in the Office Action mailed 06/09/21, is hereby withdrawn due to amendments made by the Applicant.

Double Patenting
The rejection of claims 6, 10, 13-16, 18, and 19 on the ground of nonstatutory obviousness-type double patenting over claims 5, 9, 14, 15, 17, and 18 of U.S. Patent No. 10,833,660, set forth in the Office Action mailed 06/09/21, is hereby withdrawn in response to the approved terminal disclaimer filed 08/31/21.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Goto (US 2005/0122178), fails to teach:
“a half period with the first logic level of the waveform is reduced which is overlapped with the realignment gap.”, as set forth in claims 1 and 6; and
“extending a half period with the second logic level of the waveform which is overlapped with a realignment gap in the realignment state.”, as set forth in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 3, 2021